IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
HYPE FOR TYPE LTD.,                                                    :
                                                                       :       1:19-CV-01653
                                             Plaintiff,                :        (ENV)(SJB)
                                                                       :
         -against-                                                     :   STIPULATED DISMISSAL
                                                                       :
TWIN CITIES CO-OP PARTNERS, INC.                                       :
                                                                       :
                                             Defendant.                :
---------------------------------------------------------------------- X

         Further to the provisions of Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated and
agreed by and between the undersigned, the attorneys of record for Plaintiff HYPE FOR TYPE
LTD. and Defendant TWIN CITIES CO-OP PARTNERS, INC., that, Hype For Type shall not
file any actions against Defendant in the State of New York, and all claims in the above-
referenced action are dismissed with each party to bear its own costs, expenses, and attorneys’
fees.


Dated: June 11, 2019


By: /Frank J. Martinez/                              By:    /Samir Mehta/
Frank J. Martinez, Esq.                              Samir Mehta, Esq.
Attorney for Plaintiff                               Attorney for Defendant
HypeForType Ltd.                                     Twin Cities Co-Op Partners, Inc.

THE MARTINEZ GROUP PLLC                              STINSON LLP
55 Poplar Street, Suite 1-D                          7700 Forsyth Boulevard, Suite 1100
Brooklyn, New York 11201                             St. Louis, Missouri, 63105-1821
718.797.2341 Telephone                               314.259.4517 Telephone
FM@martinezgroup.com                                 samir.mehta@stinson.com



SO ORDERED:



          Eric N. Vitaliano, U.S.D.J.


{00030006 v.1}
                               CERTIFICATE OF SERVICE

I hereby certify that on June 11, 2019, the above-referenced document, Stipulated Dismissal,
with the clerk of the court via the CM/ECF system and served a copy of the same upon the below
referenced party by Electronic Mail only.

Samir R. Mehta
STINSON LLP
7700 Forsyth Boulevard, Suite 1100
St. Louis, Missouri, 63105-1821
Telephone: 314.259.4517
samir.mehta@stinson.com


Date: June 11, 2019                               By: /Frank J. Martinez/
                                                      Frank J. Martinez




{00030006 v.1}
